Detailed Action
This action is in response to application filed on 02/09/2022, which is continuation of 16/724526 (now patent 11263286) filed on 12/232019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 02/09/2022 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 5-12, and 14-19 of U.S. Patent # 11263286 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 of the instant application is disclosed by the claims 1-3, 5-12, and 14-19 of U.S. Patent # 11263286 B2 (see table below for claim mapping). 

Instant Application 
US patent # 11263286 B2
Claim 1
Claim 1
Claim 2 
Claim 2
Claim 3
Claim 3
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17
Claim 16
Claim 18
Claim 17
Claim 19
Claim 18
Claim 10, Claim 11
Claim 19
Claim 10, Claim 11
Claim 20
Claim 10, Claim 18


    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 9, 11, 13, 16, 17, 19, 20 are rejected under 35 U.S.C 102(a)(1)(a)(2) as being anticipated by Li et al. (US 2020/0104404 A1, referred herein after as D1).

As per claim 1, D1 discloses, 
A method for legacy-based access to non-legacy data, the method comprising, (D1, title, abstract).  
storing, in a repository, a plurality of legacy data objects each containing legacy content, (D1, 0040, 0043-0044 discloses synchronized databases including new data and legacy data where further discloses at new service receiving request to write data/content into new database, based on the request, second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database in addition to the new database).   
receiving, at an intermediation server, a non-legacy data object containing non- legacy content for storage in the repository, (D1, 0043-0044 discloses at new service receiving request to write data/content into new database, based on the request, second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database in addition to the new database).   
in response to receiving the non-legacy data object: (i) generating a further legacy data object containing the non-legacy content, for storage in the repository; (ii) storing the further legacy data object in the repository with the plurality of legacy data objects, (D1, 0043-0044 discloses at new service, receiving request to write data/content into new database, based on the request, second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database).    
(iii) storing, in association with the further legacy data object, a non-legacy distribution channel indicator, (D1, 0038, 0043-0048, 0051, 0055-0057 discloses at new service receiving request to write data/content into new database, based on the request, second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database.  D1 further discloses receiving requests from clients requesting data conforming new data type, where the request is forwarded to legacy database, where legacy data is converted to a type of data expected by the client.  Thus, D1 clearly discloses adjusting a legacy processing mechanism (e.g. converting legacy data to new data type) at the repository according to the non-legacy distribution channel indicator (e.g. based online client expectation or parameters), and storing, in association with the legacy data object, a non-legacy distribution channel indicator (e.g. the parameters/flags/context exchanged between clients and data services are stored, used and associated with databases/data records)).
and (iv) in response to storing the further legacy data object and the non- legacy distribution channel indicator, modifying a legacy processing mechanism according to adjustment configuration data, (D1, 0038, 0043-0048, 0051, 0055-0057 discloses at new service receiving request to write data/content into new database, based on the request, second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database.  D1 further discloses receiving requests from clients requesting data conforming to new data type, where the request is forwarded to legacy database, where legacy data is converted to a type of data expected by the client.  Thus, D1 clearly discloses  (iv) in response to storing the further legacy data object and the non- legacy distribution channel indicator (e.g. discloses parameters/flags/context exchanged between clients and data services are stored, used and associated with databases/data records), modifying a legacy processing mechanism according to adjustment configuration data (e.g. converting legacy data to new data type based online client expectation or parameters)). 
receiving from a client subsystem, via a legacy interface, a request for the further legacy data object; and in response to the request: (i) selecting a further legacy processing mechanism corresponding to the request; (ii) selecting, based on the adjustment configuration data, an adjustment to the further legacy processing mechanism; and (iii) according to the adjustment, retrieving and sending the further legacy data object containing the non-legacy content, via the legacy interface, (D1, 0043-0048, 0051, 0055-0061 discloses receiving from a client subsystem, via a legacy interface (e.g. any client including legacy client or non-legacy client can request data), a request for the non-legacy content (e.g. synchronized databases include legacy and non-legacy content/data); and, in response to the request, (i) selecting a processing mechanism corresponding to the request (e.g. if request is from legacy client, content is requested from legacy database), (ii) selecting, based on adjustment configuration data stored at the intermediate server, an adjustment to the processing mechanism (e.g. data may be converted to a format expected by requester/client), and (iii) according to the adjustment, retrieving and sending the further legacy data object containing the non-legacy content, via the legacy interface (e.g. converted data is provided to the client)).

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein selecting the adjustment includes: determining that the further legacy data object is associated with the non-legacy distribution channel indicator; and in response to the determining, selecting an alternative processing mechanism distinct from the further legacy processing mechanism, (D1, 0038, 0043-0048, 0051, 0055-0057 discloses at new service receiving request to write data/content into new database, based on the request, second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database.  D1 further discloses receiving requests from clients requesting data conforming new data type, where the request is forwarded to legacy database, where legacy data converted to a type of data expected by the client.  Thus, D1 clearly discloses determining whether the legacy data object is associated with the non-legacy distribution channel indicator (e.g. determines a new data type is requested based on the client parameters; when the determination is affirmative, selecting an alternative processing mechanism distinct from the legacy processing mechanism (e.g. legacy data is converted to new data type, and sent the requesting client.).).     

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the legacy processing mechanism is a publication mechanism configured to transmit legacy content to a further subsystem, (D1, 0038, 0043-0048, 0051, 0055-0057 discloses at legacy service receiving request to write data/content into legacy database, based on the request, first stream processors converts the write request/data to new database schema and stores the objects/data into new database.).     

Asper claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein modifying the legacy processing mechanism includes applying a non-legacy access restriction, (D1, 0036-0038, 0043-0048, 0051, 0055-0057 discloses at new service receiving request to write data/content into new database, based on the request, second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database.  D1 further discloses receiving requests from clients requesting data conforming new data type, where the request is forwarded to legacy database, where legacy data converted to a type of data expected by the client.  Thus, D1 clearly discloses wherein adjusting the legacy processing mechanism according to the non-legacy distribution channel indicator includes applying a non-legacy access restriction to the legacy database (e.g. legacy database is not directly accessible by new clients/determined new clients based on request parameters, new clients access legacy database indirectly through new service/API)).

As per claims 9, 11, 13, 16, 17, 19, 20:
Claims 9, 11, 13, 16, 17, 19, 20 are server and medium claims corresponding to method claims 1, 3, 5, 8, and are of substantially same scope.
Accordingly, claim 9, 11, 13, 16, 17, 19, 20 are rejected under the same rational as set forth for claims 1, 3, 5, 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0104404 A1, referred herein after as D1) in view of Xu et al. (US 2020/0183899 A1, referred hereinafter as D2). 

As per claim 2, the rejection of claim further incorporated, D1 discloses
wherein storing the non-legacy distribution channel indicator includes storing the non-legacy distribution channel indicator in [storage], (D1, 0038, 0043-0048, 0051, 0055-0057 discloses at new service receiving request to write data/content into new database, based on the request, second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database.  D1 further discloses receiving requests from clients requesting data conforming new data type, where the request is forwarded to legacy database, where legacy data converted to a type of data expected by the client.  Thus, D1 clearly discloses adjusting a legacy processing mechanism (e.g. converting legacy data to new data type) at the repository according to the non-legacy distribution channel indicator (e.g. based online client expectation or parameters), and storing, in association with the legacy data object, a non-legacy distribution channel indicator (e.g. the parameters/flags/context exchanged between clients and data services are stored, used and associated with databases/data records)).      
D1 discloses storing legacy data objects; however, D1 fails to expressly disclose – distribution channel stored in a field of the further…data object.
D2 (0027) discloses storing objects as flattened table/object having a having a key column/field corresponding to the source/distribution channel of the data object. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include distribution channel stored in a field of the…data object.  This would have been obvious for the purpose using flattened object to analyze data from many sources in parallel as disclosed by D2 (0027). 

As per claims 10, 18:
Claims 10, 18 are server and medium claims corresponding to method claim 2, and are of substantially same scope.
Accordingly, claims 10, 18 are rejected under the same rational as set forth for claim 2. 

Claim 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0104404 A1, referred herein after as D1) in view of Baran et al. (WO 2017/103864 A1, referred hereinafter as D3). 

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the non-legacy content is obtained via [first mode], and wherein the legacy data object is obtained via [second mode], (D1, 0038, 0043-0048, 0051, 0055-0057 discloses at new service receiving request to write data/content into new database, based on the request, data is stored in the new database, and second stream processors converts the write request/data to legacy database schema and stores the objects/data into legacy database as well.).  
D1 fails to expressly disclose -  New Distribution Capability (NDC) messaging and Global Distribution System (GDS) messaging.   
D3 (figure 3 and accompanying text) discloses New Distribution Capability (NDC) messaging (e.g. non-GDS database) and Global Distribution System (GDS) messaging (e.g. GDS database). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include New Distribution Capability (NDC) messaging and Global Distribution System (GDS) messaging. This would have been a simple substitution of one known elements (e.g. first/second databases/channels) for another (e.g. NDC, GDS database/channel) to obtain predictable results of using the substituted channel/database to process/store/retrieve data as known in the art and disclosed by D3.

	As per claim 12:
Claim 12 is server/device claim corresponding to method claim 4 and are of substantially same scope.
Accordingly, claims 12 is rejected under the same rational as set forth for claim 4. 

Claim 6-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0104404 A1, referred herein after as D1) in view of Freyria et al. (US 2015/0100667 A1, referred hereinafter as D4). 

As per claim 6:
The rejection of claim 1 further incorporated.
As noted previously, D1 discloses of legacy data object and sending the non-legacy distribution channel indicator (e.g. client context); however, D1 fails to expressly disclose - wherein sending the legacy data object includes sending the non-legacy distribution channel indicator (emphasis added).
D4 (0052-0053) discloses wherein sending the legacy data object (e.g. first format media file) includes sending the non-legacy distribution channel indicator (e.g. server hint). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein sending the legacy data object includes sending the non-legacy distribution channel indicator. This would have been obvious for purpose of using hint data to generate plurality of different formatted data for consumption by different client devices as disclosed by D4.  

As per claim 7:
The rejection of claim 1 further incorporated.
As noted previously, D1 discloses sending of legacy data object and sending the non-legacy distribution channel indicator (e.g. client context); however, D1 fails to expressly disclose - wherein sending the legacy data object includes omitting the non-legacy distribution channel indicator. 
D4 (0052-0053) discloses wherein sending the legacy data object includes omitting the non-legacy distribution channel indicator (e.g. first format media file send without server hint).
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein sending the legacy data object includes omitting the non-legacy distribution channel indicator. This would have been obvious for purpose saving memory/resources by not generating different formatted data based on omitted server hint as disclosed by D4.

As per claims 14-15:
Claims 14-15 are server/device claims corresponding to method claim 6-7, and are of substantially same scope.
Accordingly, claims 14-15 are rejected under the same rational as set forth for claim 6-7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144